***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       STATE OF CONNECTICUT v. CHESTER J.*
                   (AC 41403)
                      Lavine, Moll and Sheldon, Js.**

                                  Syllabus

The defendant, who had been convicted of various crimes in connection
    with the sexual assault of the victim, appealed, claiming, inter alia, that
    the trial court improperly denied his challenge to the jury panel, which
    he claimed did not represent a fair cross section of the community in
    violation of the sixth amendment and had been summoned under a
    process that violated his right to equal protection. The defendant further
    invited this court to exercise its supervisory authority to require the
    collection and/or maintenance of venire panel demographic data. During
    jury selection, the court conducted a hearing on the defendant’s objec-
    tion to the jury panel. Relying on census data, information from the
    prospective jurors’ questionnaires and the testimony of an expert witness
    who used a Baysean probability model to predict the race of the prospec-
    tive jurors, the defendant claimed that the state failed to engage in
    substantive changes to remedy the underrepresentation of minorities
    and overrepresentation of Caucasians in prospective jury pools and that
    the state failed to adopt measures to increase minority participation in
    jury pools. The questionnaires stated that prospective jurors had the
    option of providing information as to their race but that they need
    not do so if they found it objectionable. The defendant also provided
    testimony from eight witnesses about how venire pools were selected
    throughout the state and about the nonenforcement of civil penalties
    on nonappearing jurors. None of the witnesses testified that they or the
    state entities where they were employed compiled or maintained data
    as to the racial or ethnic composition of venire panels in the state.
    The defendant thus claimed that the Judicial Branch had seemingly
    demonstrated wilful blindness in regard to the statutory (§ 51-232 (c))
    requirement that it assure that venire panels are nondiscriminatory. He
    also asserted that the state’s failure to take action with jurors who did
    not report for duty led to underrepresentation of certain groups. The
    court ruled, inter alia, that the defendant had presented no evidence that
    the purported underrepresentation of African-Americans and Hispanics
    resulted from their systematic exclusion in the jury selection process,
    or that the jury selection process was susceptible to abuse or racial
    bias. Held:
1. The trial court did not err in denying the defendant’s challenges to the
    venire panels in violation of his constitutional rights:
    a. The defendant did not establish a prima facie violation of the sixth
    amendment right that the venire pool represent a fair cross section of
    the community, as he failed to demonstrate that any underrepresentation
    of African-Americans and Hispanics resulted from their systematic
    exclusion in the jury selection process; although the state was generally
    aware of a lower response rate to jury summonses from certain minority
    groups, the uncontroverted evidence established that the process by
    which the Judicial Branch’s jury administration summons jurors is
    accomplished without regard to race, and there was no evidence to
    support a finding that enforcement of civil penalties against nonap-
    pearing jurors would lead to greater responsiveness to juror summonses.
    b. The court correctly rejected the defendant’s equal protection claim,
    as there was no evidence of a jury selection procedure that is susceptible
    to abuse or is not racially neutral; the defendant did not establish that
    the state systematically excluded African-Americans or Hispanics from
    the jury selection process, and the defendant did not provide any evi-
    dence of discriminatory intent with respect to excluding African-Ameri-
    cans or Hispanics, rather, the evidence presented by the defendant
    reflected that Judicial Branch officials were either unaware of the racial
    and ethnic characteristics of people summoned for jury duty or that
    such information was not retained or recorded.
2. This court declined to exercise its supervisory authority over the adminis-
    tration of justice to require the state to collect demographic data in
    accord with the directive of § 51-232 (c) to prevent discrimination in
    jury selection; the defendant’s claims about the composition of jury
    panels at issue were unproven, and, as crafted by the legislature, the
    language of § 51-232 (c) explicitly makes the provision of racial and
    ethnic information discretionary rather than mandatory.
3. This court declined to review the defendant’s claim that the trial court
    erred in prohibiting him from inquiring about certain Probate Court
    matters that he claimed were relevant to the victim’s purported bias
    against him, the defendant having failed to raise that specific claim
    before the trial court and expressly abandoned it in his principal appel-
    late brief.
         Argued March 9, 2020—officially released April 27, 2021

                            Procedural History

   Substitute information charging the defendant with
two counts of the crime of sexual assault in the second
degree, and with one count each of the crimes of sexual
assault in the third degree, sexual assault in the fourth
degree and risk of injury to a child, brought to the
Superior Court in the judicial district of Waterbury,
where the court, Alander, J., denied the defendant’s
objection to the composition of the venire panels; there-
after, the matter was tried to the jury before Alander,
J.; verdict and judgment of guilty, from which the defen-
dant appealed to this court. Affirmed.
 Trent A. LaLima, with whom, on the brief, was
Hubert J. Santos, for the appellant (defendant).
   Ronald G. Weller, senior assistant state’s attorney,
with whom, on the brief, were Maureen Platt, state’s
attorney, and Elena Pelermo, senior assistant state’s
attorney, for the appellee (state).
                         Opinion

   MOLL, J. The defendant, Chester J., appeals from the
judgment of conviction, rendered against him following
a jury trial, of one count each of sexual assault in the
second degree in violation of General Statutes § 53a-71
(a) (1), sexual assault in the second degree in violation
of § 53a-71 (a) (4), sexual assault in the third degree in
violation of General Statutes § 53a-72a (a) (2), sexual
assault in the fourth degree in violation of General Stat-
utes § 53a-73a (a) (1) (A), and risk of injury to a child
in violation of General Statutes § 53-21 (a) (2). On
appeal, the defendant claims that (1) the trial court
improperly denied his challenge to the jury panel on
the grounds that (A) the panel did not reflect a fair
cross section of the community in violation of the sixth
amendment to the United States constitution1 and (B)
the process by which the panel was summoned violated
his right to equal protection under the fourteenth
amendment to the United States constitution,2 (2) pur-
suant to our supervisory authority, this court should
require the collection and/or maintenance of a jury pan-
el’s demographic data, and (3) the trial court erred in
barring the defense from inquiring about certain Pro-
bate Court matters related to the victim’s bias or motive
in asserting the underlying allegations against the defen-
dant.
  While the defendant’s appeal was pending, our
Supreme Court issued its decision in State v. Moore,
334 Conn. 275, 278, 221 A.3d 40 (2019).3 On the basis
of that decision, this court ordered the parties to file
simultaneous supplemental briefs addressing the
impact of Moore on this appeal. After the parties submit-
ted their supplemental briefs, this court heard oral argu-
ment. We affirm the judgment of the trial court.
   The jury reasonably could have found the following
facts. The victim was born in Jamaica and, in 1995 or
1996, when she was seven or eight years old, arrived
in the United States following her adoption by the defen-
dant and his wife, H, who resided in Waterbury.4 Shortly
after the move, and for many years thereafter, the defen-
dant sexually assaulted the victim. The incidents
occurred frequently when the victim would sleep in her
parents’ bed during the winter months. The defendant
would place his hand in her underwear and touch her
clitoris.
  The victim and her parents moved to another location
in Waterbury in 1999. When the victim was thirteen
years old, the defendant began having sexual inter-
course with her, which continued until she was approxi-
mately twenty-one years of age. Throughout her high
school years, the defendant forced the victim to have
sexual intercourse with him approximately twice a
week. In connection with the defendant’s sexual
advances, the defendant would threaten withholding
from the victim basic necessities, such as clothing or
money for participation in school activities, if she did
not cooperate. The victim’s grades began to suffer dur-
ing her sophomore year in high school, and she became
suicidal. The defendant employed various measures to
conceal his conduct from H.
  Following her graduation from high school in 2007,
the victim was accepted into a college in upstate New
York, but the defendant refused to allow her to attend
there, instead requiring that she enroll in a college
closer to home. The defendant continued to have sexual
intercourse with the victim until she married in 2009,
and moved out of her parents’ home. Shortly thereafter,
the victim disclosed the abuse for the first time, initially
to her mother, H, and several years later, in or about
2015, to her sister. After her disclosure to her sister,
the victim eventually contacted the police.
   Once the victim made an initial complaint to the
police, she recorded two conversations between herself
and the defendant regarding the abuse she had suffered.
In the first conversation, the defendant expressed his
sorrow and asked for forgiveness. In the second conver-
sation, which took place in or about June, 2015, the
defendant, after having been contacted by the police,
shouted at the victim, repeatedly apologized, and
expressed concern that his conduct would ‘‘shame the
family’’ and would be ‘‘all over the news.’’ The defendant
also conveyed to the victim his desire to ‘‘get rid of
this whole case’’ and asked her what she wanted in
exchange for retracting her complaint. The victim
explained that she wanted to be able to stay in the
familial home and take care of H, who was suffering
from dementia at the time, and she wanted the defen-
dant out of the house. The defendant indicated he
wanted H’s pension. Amenable to the foregoing terms,
the defendant reduced them to writing, and both he
and the victim signed the document embodying the
agreement. Unbeknownst to the defendant, the victim
had no intention of withdrawing her complaint, and she
turned over the recordings to the police.
   The defendant subsequently was arrested, and the
state charged him by way of a substitute information
with one count each of sexual assault in the second
degree in violation of § 53a-71 (a) (1), sexual assault in
the second degree in violation of § 53a-71 (a) (4), sexual
assault in the third degree in violation of § 53a-72a (a)
(2), sexual assault in the fourth degree in violation of
§ 53a-73a (a) (1) (A), and risk of injury to a child in
violation of § 53-21 (a) (2). A jury thereafter convicted
the defendant of all counts and, in accordance with
the verdict, the trial court imposed a total effective
sentence of thirty-three years of imprisonment, execu-
tion suspended after eighteen years, followed by fifteen
years of probation. This appeal followed. We will set
forth additional facts and procedural history where nec-
essary.
                             I
  The defendant first claims that the trial court improp-
erly denied his challenge to the jury panel on the
grounds that (1) the panel did not reflect a fair cross
section of the community in violation of the sixth
amendment to the United States constitution, and (2)
the process by which the panel was summoned violated
his right to equal protection under the fourteenth
amendment to the United States constitution. Specifi-
cally, the defendant contends that there was an under-
representation of African-Americans and Hispanics in
the jury array. Although ‘‘[w]e recognize the importance
of fairness in our judicial system, and particularly as
to our jury selection procedures’’; State v. Gibbs, 254
Conn. 578, 585, 758 A.2d 327 (2000); we conclude that
the defendant’s constitutional rights were not violated.
   The following additional facts, as set forth in the trial
court’s memorandum of decision or as undisputed in
the record, and procedural history are relevant to our
resolution of these claims. Jury selection took place
over the course of three days, specifically, on November
7, 9, and 13, 2017. Six jurors, plus two alternates, were
selected from three venire panels of thirty members
each. On the second day of jury selection, the defendant
orally objected to the composition of the venire panel.
On the third day, November 13, 2017, the defendant
filed a written objection to the racial and ethnic compo-
sition of the November 7 and 9 venire panels, con-
tending that African-Americans and Hispanics were
underrepresented. On November 16, 2017, the defen-
dant filed a motion for the state and the defense to
have immediate access to the jury lists and juror ques-
tionnaires, which the court granted that same day with
respect to the panel assignment lists and the juror ques-
tionnaires for the three venire panels.
   On November 20 and 30, 2017, the trial court held
an evidentiary hearing on the defendant’s objection to
the venire panels. Eight witnesses testified. Among
them, Attorney Philip Miller, as the duly authorized
designee of then Attorney General George Jepsen, testi-
fied that, since December, 2012, the Office of the Attor-
ney General had not initiated a civil enforcement pro-
ceeding, pursuant to General Statutes § 51-237,5 to seek
imposition of a fine against any nonappearing juror. He
explained that the Judicial Branch provides a list of
nonappearing jurors to the Office of the Attorney Gen-
eral either on a monthly or a quarterly basis. Those lists
do not include, among other things, the race of the
nonappearing jurors. When questioned about the lack
of enforcement, Attorney Miller stated, in part, that
the legislature had not provided any appropriations to
accomplish that task. Attorney Miller also testified that,
prior to pursuing a civil penalty against a nonappearing
juror, the Office of the Attorney General would first
have to investigate the reasons for the nonappearance.
  Shari DeLuca, the jury outreach coordinator for the
Judicial Branch, testified that she engages in commu-
nity outreach for the purpose of educating the public
about jury duty and that her goal is to increase public
responsiveness to jury summonses. To effectuate that
goal, she has given presentations at high schools, col-
leges, and community events. DeLuca also has appeared
on Hispanic radio stations.
   Girvan Dinnall, an information technology analyst for
the Judicial Branch, testified that he compiles data from
the Department of Revenue Services, the Department
of Motor Vehicles, voter registration rolls, and the
Department of Labor to create a master list for the
purpose of summoning potential jurors. The informa-
tion collected from those sources includes names,
addresses, dates of birth, and social security numbers,
if available. A compilation process—whereby the data,
through a series of mostly computerized processes, are
placed into a ‘‘clean,’’ standardized master list—yields
approximately 3.15 million records (i.e., individuals).
The names on the list are separated by, and then ran-
domized for, each of the state’s thirteen judicial dis-
tricts, and then all towns within those districts. Individu-
als are randomly selected to receive juror summonses
on the basis of the proportional representation of the
population of the town in which they reside in relation
to that of their judicial district (based on United States
Census Bureau data). Dinnall repeatedly explained that
a prospective juror’s race has no bearing on his work
and that he does not have access to that information.
   Esther Harris, the jury administrator for the Judicial
Branch, is responsible for summoning jurors in Con-
necticut. Harris testified that the process of summoning
jurors is governed by statute, is race blind, and is done
randomly. See General Statutes § 51-219a et seq. During
Harris’ testimony, the parties stipulated that African-
Americans and Hispanics respond to jury summonses
at a lower rate than others, particularly within cities.
Harris described how, in order to address the higher
nonresponse rate among African-Americans and His-
panics, her office requested, and the Department of
Motor Vehicles now provides, information relating to
identification card holders, and not just to licensed driv-
ers. When questioned about the Office of the Attorney
General’s nonenforcement of the civil penalty for failure
to appear for jury duty, Harris responded as follows,
referencing a period when enforcement was within the
purview of the Office of the State’s Attorney: ‘‘It’s been
difficult because you want to make sure that any
enforcement that is done is effective. It’s complicated.
It has been tried before, and it did not turn out the way
that we expected because what ended up happening,
and this is years ago . . . there was a fine attached to
it, and individuals felt as if, well, there is a fine, how
much is it, I’ll pay the fine rather than show. So, individu-
als looked at it as an alternative . . . . [T]hey were
looking at it as, well, I would rather pay the fine than
show up.’’
   Finally, the defendant presented the testimony of
Camille Seaberry, a research associate at Data Haven,
who was called as an expert witness to opine, as a
starting point, on the probable race of those individuals
in the ninety person venire who did not provide their
racial information on their individual questionnaires.
Fifty-nine venirepersons filled out their racial informa-
tion in their questionnaires, which Seaberry treated as
definitive with respect to the venireperson’s race. With
respect to the remaining venirepersons, who did not
fill out such information, Seaberry used a Bayesian
probability model based on surnames, addresses, and
census data to predict their race. Out of the ninety
venirepersons, she calculated that seventy-five were
white, five were African-American, eight were Hispanic,
and two were deemed ‘‘other,’’ likely those of Asian
descent. Seaberry drew the following conclusions with
respect to the judicial district of Waterbury: (1) Cauca-
sians made up 71.5 percent of its citizens, 68.9 percent
of its population of adults aged eighteen to seventy-
four, and 83.3 percent of the venire panel, (2) African-
Americans made up 10.4 percent of its citizens, 11 per-
cent of its population of adults aged eighteen to seventy-
four, and 5.6 percent of the venire panel, and (3) Hispan-
ics made up 15.5 percent of its citizens, 16.8 percent
of its population of adults aged eighteen to seventy-
four, and 8.9 percent of the venire panel. On the basis
of the foregoing percentages, Seaberry calculated an
absolute disparity, a comparative disparity, and a stan-
dard deviation for the relevant population of adults aged
eighteen to seventy-four as follows: (1) with respect to
African-Americans, 0.054, 0.494, and 1.644, respectively,
and (2) with respect to Hispanics, 0.079, 0.471, and
2.008, respectively.6 Seaberry explained that two stan-
dard deviations is ‘‘a pretty standard benchmark to use,’’
meaning if ‘‘something . . . falls outside of this range
. . . that makes us think that it’s not totally random.’’
She opined that the standard deviation for Hispanic
adults was ‘‘just over that two standard deviations
threshold,’’ meaning outside the range that one would
expect if the deviation were caused by random chance.
According to Seaberry’s findings, the standard deviation
for Hispanics dropped below two standard deviations
when comparing the venire panel to adult citizens in
the relevant population.
   Following the presentation of evidence, defense
counsel addressed the court. In support of the defen-
dant’s objection to the venire panel on fair cross section
grounds, defense counsel argued that the state had
failed to engage in substantive changes to remedy the
underrepresentation of minorities and overrepresenta-
tion of Caucasians in the jury pool. With regard to his
equal protection claim, defense counsel argued that the
state had demonstrated a wilful ‘‘institutional blind-
ness’’ by failing to adopt measures to increase minority
participation in jury pools. The state countered that
the defendant failed to prove that it systematically had
excluded jurors and, rather, the evidence demonstrated
that it had engaged in methods to increase minority
participation. In addition, the state explained that any
underrepresentation of minorities and any lack of
responsiveness to jury summonses were not attribut-
able to the jury summoning system because the system
is not responsible for the personal conduct of sum-
moned individuals who fail to appear for jury duty.
   In its memorandum of decision dated December 15,
2017, the trial court denied the defendant’s challenge
to the venire panels. First addressing the fair cross
section claim, the court, applying the three part test set
forth in Duren v. Missouri, 439 U.S. 357, 364, 99 S. Ct.
664, 58 L. Ed. 2d 579 (1979), concluded that the defen-
dant had failed to establish a prima facie violation of
the sixth amendment’s fair cross section requirement
because the evidence did not demonstrate that the pur-
ported underrepresentation of African-Americans and
Hispanics resulted from their systematic exclusion in
the jury selection process (i.e., the third prong of the
Duren test).7 The court observed that ‘‘[t]he only
aspects of the jury selection process which the defen-
dant points to as flaws leading to the underrepresenta-
tion of African-Americans and Hispanics are the state’s
failure to take any action against nonappearing individu-
als duly summoned for jury duty and its failure to con-
duct outreach efforts targeted at minority residents.’’
Although the defendant presented evidence that (1) the
Office of the Attorney General has not pursued civil
enforcement against nonappearing jurors in the recent
past, and (2) the Judicial Branch does not specifically
focus its juror outreach efforts on the responsiveness
of minorities to jury summonses, ‘‘the defendant did
not present . . . any evidence that such enforcement
or focused outreach efforts would lead to a material
increase in the number of African-Americans and His-
panics appearing for jury service.’’ In other words, the
defendant’s argument assumed, without evidence, that
had the state engaged in the suggested activities, minor-
ity juror participation would increase. The court found,
on the basis of the record before it, that ‘‘that assump-
tion [was] unwarranted and unproven.’’
  Turning to the equal protection claim, the court
applied the three part test set forth in State v. Gibbs,
supra, 254 Conn. 578, which requires, as proof of an
equal protection violation in jury selection ‘‘(1) under-
representation of a recognizable group; (2) substantial
underrepresentation over a significant period of time;
and (3) a selection procedure susceptible to abuse or
not racially neutral.’’ (Internal quotation marks omit-
ted.) Id., 594, citing Castaneda v. Partida, 430 U.S. 482,
494, 97 S. Ct. 1272, 51 L. Ed. 2d 498 (1977). The court
concluded that the defendant’s claim failed because, as
in Gibbs, the defendant had not demonstrated that the
jury selection process was susceptible to abuse or was
racially biased. The court explained that ‘‘the defendant
. . . failed to establish that the greater propensity of
African-Americans and Hispanics to fail to respond to
jury summons was due to anything other than external
factors, such as poverty, residential mobility, linguistic
isolation, or distrust of the legal system. The defendant
certainly has not met his burden of showing that the
failure to bring any legal action seeking the imposition
of civil fines or to initiate focused outreach efforts is
subject to abuse or not racially neutral.’’ Therefore, the
defendant’s claim faltered on the third prong of the
equal protection test, i.e., a selection procedure that is
susceptible to abuse or that is not racially neutral.
   In addition, the court determined that the defendant
had failed to meet his burden with respect to the second
prong of the equal protection test, requiring a showing
of ‘‘substantial underrepresentation over a significant
period of time.’’ The court found that, at best, the defen-
dant had shown an underrepresentation in the selection
process for one trial. The court further noted that,
although Seaberry’s analysis resulted in a standard devi-
ation for Hispanics aged eighteen to seventy-four of
2.008, once it accounted for those eligible for jury ser-
vice, i.e., native born and naturalized citizens (as only
United States citizens presently can serve as jurors in
Connecticut), the standard deviation dropped to 1.7394,
‘‘a number which the defendant admits is insufficient
to establish a lack of randomness.’’ On the basis of the
foregoing, the court denied the defendant’s challenge
to the jury array.
   Before addressing the merits of the defendant’s con-
stitutional and supervisory authority claims, we provide
an overview of State v. Moore, 169 Conn. App. 470, 151
A.3d 412 (2016), appeal dismissed, 334 Conn. 275, 221
A.3d 40 (2019), which largely guides our resolution of
those claims. In Moore, the defendant, convicted of
murder, claimed that the trial court erred in denying
his motion to strike the venire panel in violation of (1)
his sixth amendment right to a panel drawn from a fair
cross section of the community and (2) his fourteenth
amendment right to equal protection. Id., 474–75. He
also requested that this court exercise its supervisory
authority ‘‘ ‘to mandate that the jury administrator col-
lect demographic data so that it is able to follow the
statutory directive to prevent [discrimination] in jury
selection.’ ’’ Id., 475. During jury selection, the defen-
dant filed an objection to the composition of the venire
panel on the basis of defense counsel’s observation that
of the approximately 100 venirepersons, there were 2
African-American women, and, to his belief, 1 African-
American man (even though that individual self-identi-
fied on his jury questionnaire as Hispanic and Latin
American). Id., 476. At the evidentiary hearing on the
defendant’s objection, defense counsel orally amended
his objection to move to strike the venire panel. Id., 477.
The defense presented the testimony of six witnesses,
including the information technology manager for jury
administration, the jury administrator for the Judicial
Branch, and the jury clerk for the judicial district of
New London. Id., 477–80. Following the hearing,
defense counsel argued that the lack of diversity in the
jury pools, and the absence of African-American men,
established a fair cross section violation under the sixth
amendment and an equal protection violation under the
fourteenth amendment. Id., 480. Relying on census data,
defense counsel also argued that African-Americans
were underrepresented in the jury pool in light of state-
wide and New London county demographics. Id.
  The trial court denied the defendant’s motion to strike
the venire panel, finding that there was no systematic
exclusion of jurors on the basis of race. Id., 481. With
respect to the defendant’s fair cross section claim, the
court concluded that there was ‘‘insufficient evidence
of the racial makeup of the jury pool or any statistical
support for the claim that [African-Americans were]
underrepresented in the pool.’’ (Internal quotation
marks omitted.) Id., 483. The court similarly rejected
the defendant’s equal protection claim, ruling that the
defendant had failed to demonstrate discriminatory
intent on the part of Connecticut’s jury selection sys-
tem. Id., 483–84.
   On appeal, this court affirmed the judgment, first
concluding with respect to the fair cross section claim
that ‘‘[t]he defendant failed to present evidence to dem-
onstrate that the representation of African-American
males in venires from which juries are selected was
not fair and reasonable in relation to the number of
such persons eligible to serve as jurors in the commu-
nity.’’ Id., 485. This court explained that the census
data on which the defendant relied was not probative
evidence because it reflected the percentage of all Afri-
can-Americans in Connecticut and New London county,
rather than the percentage of African-American males
eligible for jury service. Id. Addressing the equal protec-
tion claim, this court concluded that there was no evi-
dence that potential jurors systematically were
excluded from jury service. Id., 486. Additionally, ‘‘[t]he
undisputed evidence presented by the defendant
reflected that Judicial Branch officials were unaware
of the racial and ethnic characteristics of persons sum-
moned for jury duty and that, to the extent that prospec-
tive jurors voluntarily provided information related to
their race or ethnicity on their confidential juror ques-
tionnaire, such information was not retained or
recorded.’’ Id.
  Finally, the defendant also argued on appeal in Moore
that this court should, pursuant to its supervisory
authority over the administration of justice, ‘‘ ‘enforce
the collection of demographic data to permit analysis
of the diversity of jury panels in Connecticut.’ ’’8 Id.,
487. This court declined that request, reasoning: ‘‘As a
preliminary matter, the defendant’s request is sup-
ported by an unproven premise, namely, that the jury
panels at issue in the present case reflected significant
underrepresentation of a recognized group or were not
representative of a fair cross section of the community.
Moreover, it is difficult to discern how the relief sought
by the defendant—the collection of information related
to the race and ethnicity of all prospective jurors—
would comport with the plain language of [General
Statutes] § 51-232 (c), which expressly states that pro-
spective jurors need not provide such information.’’
(Emphasis in original.) Id., 488.
   Our Supreme Court granted certification to appeal,9
ultimately dismissing the appeal on the ground that
certification was improvidently granted. See State v.
Moore, supra, 334 Conn. 278. With respect to the defen-
dant’s supervisory authority claim regarding the collec-
tion of racial and demographic data of potential jurors,
the court stated the following: ‘‘[T]he fact that the legis-
lature has acted in this area by enacting § 51-232 (c)—
which specifically makes the provision of racial and
ethnic data optional for the juror—renders us reluctant
to exercise our supervisory authority in the sweeping
manner sought by the defendant . . . .’’ Id., 279.
  Against this backdrop, we now consider the defen-
dant’s constitutional claims.
                             A
   We begin with the defendant’s fair cross section claim
pursuant to the sixth amendment to the United States
constitution.10 ‘‘Fair cross section claims are governed
by a well established set of constitutional principles.
In order to establish a violation of his federal constitu-
tional right to a jury drawn from a fair cross section of
the community, the defendant must demonstrate the
following: (1) that the group alleged to be excluded
is a distinctive group in the community;11 (2) that the
representation of this group in venires from which juries
are selected is not fair and reasonable in relation to the
number of such persons in the community; and (3) that
this underrepresentation is due to systematic exclusion
of the group in the [jury selection] process. Duren v.
Missouri, [supra, 439 U.S. 364] . . . .’’ (Footnote
added; internal quotation marks omitted.) State v.
Gibbs, supra, 254 Conn. 588. ‘‘[I]n a fair cross section
claim, the defendant need not prove intent. [S]ystematic
disproportion itself demonstrates an infringement of
the defendant’s interest in a jury chosen from a fair
community cross section. The only remaining question
is whether there is adequate justification for this
infringement.’’ (Internal quotation marks omitted.) Id.
‘‘[W]e review the [trial] court’s factual determinations
relevant to the defendant’s [s]ixth [a]mendment . . .
challenge for clear error . . . but we review de novo
the court’s legal determination whether a prima facie
violation of the fair cross section requirement has
occurred.’’ (Internal quotation marks omitted.) State v.
Moore, supra, 169 Conn. App. 484.
   In support of his claim that the trial court improperly
found that he had failed to demonstrate systematic
exclusion of African-Americans and Hispanics in the
jury selection process (i.e., the third prong of the Duren
test), the defendant makes two contentions: (1) the
state was aware that these minority groups were
appearing for jury duty at a lower rate than other
groups; and (2) the Office of the Attorney General has
failed to enforce the civil penalty prescribed by § 51-
237 against nonappearing jurors, the enforcement of
which would have led to an increase in responsiveness.
These arguments are unavailing.
   First, there exists no basis to equate the state’s gen-
eral awareness of a lower response rate to jury sum-
monses among certain minority groups with a finding
that it has systematically excluded those groups in the
jury selection process. As the United States Court of
Appeals for the Second Circuit has explained, ‘‘the exis-
tence of systematic underrepresentation turns on the
process of selecting venires, not the outcome of that
process in a particular case.’’ United States v. Jackman,
46 F.3d 1240, 1248 (2d Cir. 1995). With regard to the
process by which the Judicial Branch’s jury administra-
tion summons potential jurors, the uncontroverted evi-
dence established that it is accomplished without
regard to race.
   Second, as the trial court correctly explained, with
respect to the Attorney General’s nonenforcement of
civil penalties on nonappearing jurors pursuant to § 51-
237, there was no evidence to support a finding that
such enforcement would lead to greater responsiveness
to juror summonses. See State v. Moore, supra, 169
Conn. App. 481–85 (noting ‘‘correctness’’ of trial court’s
legal analysis of defendant’s fair cross section claim,
whereby court rejected claim because, among other
things, there was no evidence that ‘‘ ‘representation of
jurors from a distinctive group would be affected by
enforcement action’ ’’). Moreover, it is difficult to per-
ceive how enforcement of civil penalties against nonap-
pearing jurors would even be probative, for constitu-
tional purposes, with respect to whether the state had
systematically excluded individuals in the jury selection
process. That is, any nonappearing juror was necessar-
ily included in the juror summoning process but did
not appear for any number of reasons external to the
process by which he or she was summoned. See State
v. Gibbs, supra, 254 Conn. 596–97.
   In sum, we conclude that the defendant did not estab-
lish a prima facie violation of the sixth amendment’s
fair cross section requirement because he failed to dem-
onstrate that any underrepresentation of African-
Americans and Hispanics resulted from their systematic
exclusion in the jury selection process.12
                             B
   We now turn to the defendant’s claim that the jury
summoning process violated his fourteenth amendment
right to equal protection. The defendant largely relies
on the arguments made with respect to his sixth amend-
ment claim. For the reasons that follow, this claim is
similarly unavailing.
   ‘‘An equal protection violation in jury selection proce-
dures may be established by proof of (1) underrepresen-
tation of a recognizable group; (2) substantial underrep-
resentation over a significant period of time; and (3) a
selection procedure susceptible to abuse or not racially
neutral. . . . Although the equal protection test is simi-
lar to the cross section test, the critical difference is
that in an equal protection claim the defendant must
prove discriminatory purpose.’’ (Citation omitted;
emphasis omitted; internal quotation marks omitted.)
State v. Moore, supra, 169 Conn. App. 486; see also State
v. Castonguay, 194 Conn. 416, 421, 481 A.2d 56 (1984)
(discriminatory intent required to prove equal protec-
tion violation).
   By way of review, the trial court concluded that the
defendant failed to establish an equal protection viola-
tion, finding a failure of proof as to each of the prongs
of the equal protection test. We need focus our analysis
only on the third prong.13 Specifically, the trial court
found, and we agree, that the defendant failed to demon-
strate that Connecticut’s jury selection procedure is
susceptible to abuse or is not racially neutral. As our
Supreme Court explained in Gibbs, the third prong is
satisfied when ‘‘a defendant [demonstrates] that the jury
selection process is equally capable of being applied in
such a manner as practically to proscribe any group
thought by the law’s administrators to be undesirable
. . . or that the [s]tate [has] . . . deliberately and sys-
tematically [denied] to members of [a] race the right
to participate as jurors in the administration of justice.’’
(Citation omitted; internal quotation marks omitted.)
State v. Gibbs, supra, 254 Conn. 596. As set forth in
part I A of this opinion, the defendant has not estab-
lished that the state systematically excluded African-
Americans and/or Hispanics from the jury selection pro-
cess. Furthermore, the defendant did not provide the
court with any evidence of discriminatory intent with
respect to excluding African-Americans or Hispanics.
Here, as we found in Moore, ‘‘[t]he undisputed evidence
presented by the defendant reflected that Judicial
Branch officials were unaware of the racial and ethnic
characteristics of persons summoned for jury duty and
that, to the extent that prospective jurors voluntarily
provided information related to their race or ethnicity
on their confidential juror questionnaire, such informa-
tion was not retained or recorded.’’ State v. Moore,
supra, 169 Conn. App. 486. As in Gibbs, the defendant
has failed to establish how the higher rate of nonre-
porting in response to jury summonses among African-
Americans and Hispanics is attributable to the state,
rather than to external factors beyond the state’s con-
trol. See State v. Gibbs, supra, 596–97 (‘‘[a]s the trial
court found, there is a greater occurrence of undelivera-
ble jury summonses and failures to report for jury ser-
vice in the Hispanic community than in the general
population, not as a result of racial discrimination, but
in the main because of residential mobility and linguistic
isolation’’).
   Mindful of the marked similarity between the unsuc-
cessful equal protection claims made in Gibbs and
Moore and the claim asserted in the present case, we
conclude that the court properly determined that the
defendant failed to establish an equal protection viola-
tion because, at a minimum, there was no evidence of
a jury selection procedure that is susceptible to abuse
or that is not racially neutral.
                             II
  The defendant next invites this court to exercise its
supervisory authority over the administration of justice
to require the collection and/or maintenance of venire
panel demographic data in order to allow for analysis of
underrepresentation claims. We decline the invitation.
   ‘‘It is well settled that [a]ppellate courts possess an
inherent supervisory authority over the administration
of justice. . . . Supervisory powers are exercised to
direct trial courts to adopt judicial procedures that will
address matters that are of utmost seriousness, not only
for the integrity of a particular trial but also for the
perceived fairness of the judicial system as a whole.
. . . Under our supervisory authority, we have adopted
rules intended to guide the lower courts in the adminis-
tration of justice in all aspects of the criminal process.
. . . The exercise of our supervisory powers is an
extraordinary remedy to be invoked only when circum-
stances are such that the issue at hand, while not rising
to the level of a constitutional violation, is nonetheless
of utmost seriousness, not only for the integrity of a
particular trial but also for the perceived fairness of
the judicial system as a whole. . . . Indeed, there is
no principle that would bar us from exercising our
supervisory authority to craft a remedy that might
extend beyond the constitutional minimum because
articulating a rule of policy and reversing a conviction
under our supervisory powers is perfectly in line with
the general principle that this court ordinarily invoke[s]
[its] supervisory powers to enunciate a rule that is not
constitutionally required but that [it] think[s] is prefera-
ble as a matter of policy.’’ (Citations omitted; internal
quotation marks omitted.) State v. Elson, 311 Conn.
726, 764–65, 91 A.3d 862 (2014).
   Section 51-232 (c) provides in relevant part: ‘‘The
Jury Administrator shall send to a prospective juror a
juror confirmation form and a confidential juror ques-
tionnaire. Such questionnaire shall include questions
eliciting the juror’s name, age, race and ethnicity, occu-
pation, education and information usually raised in voir
dire examination. The questionnaire shall inform the
prospective juror that information concerning race
and ethnicity is required solely to enforce nondiscrim-
ination in jury selection, that the furnishing of such
information is not a prerequisite to being qualified
for jury service and that such information need not
be furnished if the prospective juror finds it objection-
able to do so. . . .’’ (Emphasis added.)
   At bottom, the defendant asks us to make mandatory
what the legislature, in enacting § 51-232 (c), has made
discretionary—the provision of information concerning
race and ethnicity from a prospective juror in a confi-
dential juror questionnaire. Beyond dismissing the
appeal in Moore, in addressing a similar request, our
Supreme Court voiced its reluctance, then its refusal,
‘‘to exercise [its] supervisory authority in the sweeping
manner sought by the defendant . . . .’’ State v. Moore,
supra, 334 Conn. 279. Here, the defendant asserts in his
supplemental appellate brief, without citation to any
authority, that ‘‘the Supreme Court’s reluctance does
not bar this [c]ourt’s use of [supervisory] authority.’’
We defer to the consideration of these issues by our
Supreme Court’s Jury Selection Task Force. See State
v. Holmes, 334 Conn. 202, 250–52, 221 A.3d 407 (2019)
(establishing Jury Selection Task Force to be appointed
by Chief Justice); State v. Moore, supra, 334 Conn. 279
(‘‘we anticipate these issues will be considered by the
Jury Selection Task Force . . . to suggest those
changes to court policies, rules, and legislation neces-
sary to ensure that our state court juries are representa-
tive of Connecticut’s diverse population’’ (citation omit-
ted)).14
   Furthermore, in Moore, this court expressed concern
with exercising its supervisory authority in a manner
that would effectively rewrite the language of § 51-232
(c). State v. Moore, supra, 169 Conn. App. 488. Our
Supreme Court voiced a similar concern in its opinion.
State v. Moore, supra, 334 Conn. 279. In an attempt to
alleviate the separation of powers concerns underlying
the rationale for declining to invoke our supervisory
power in Moore, the defendant asserts that we could
direct the state to ‘‘maintain the data regarding prospec-
tive jurors who do fill out the questionnaire.’’ As this
court recognized in Moore, however, ‘‘the resulting data,
reflecting information concerning some but not all pro-
spective jurors, would not provide an accurate basis
on which to assess the racial and ethnic characteristics
of prospective jurors as a whole.’’ State v. Moore, supra,
169 Conn. App. 489 n.6.
  In light of the foregoing, we decline to exercise our
supervisory authority and craft the extraordinary rem-
edy requested by the defendant.
                            III
   The defendant’s final claim is that the trial court erred
in prohibiting him from inquiring about certain Probate
Court matters that he claimed to be relevant to the
victim’s purported bias against him. The state contends,
as an initial matter, that because the defendant raises
a different claim on appeal than he did at trial, the claim
is unreviewable. We agree with the state.
   The scope of our appellate review of evidentiary
issues on appeal is limited to those issues that were
pursued at trial. ‘‘Appellate review of evidentiary rulings
is ordinarily limited to the specific legal [ground] raised
by the objection of trial counsel. . . . To permit a party
to raise a different ground on appeal than [that] raised
during trial would amount to trial by ambuscade, unfair
both to the trial court and to the opposing party.’’ (Inter-
nal quotation marks omitted.) State v. Bennett, 324
Conn. 744, 761, 155 A.3d 188 (2017).
  The following additional background is relevant to
our resolution of this claim. On December 6, 2017, dur-
ing the defendant’s case-in-chief, the defendant sought
to call as a witness Attorney Bryan McEntee, who had
been appointed by the Probate Court to represent H.
On the state’s request for an offer of proof as to Attorney
McEntee’s testimony, the defendant proffered three
purposes, the second of which is in dispute on appeal.
  First, the defendant sought to enter into evidence,
through Attorney McEntee, a copy of H’s passport to
show that H was in Jamaica during a particular period
of time. The state had no objection.
    Second, the defendant sought to offer Attorney
McEntee’s ‘‘position about whether [the victim] should
. . . be appointed . . . conservator of [H’s] estate.’’
When the court questioned the relevance of such evi-
dence, the defendant responded that Attorney McEn-
tee’s ‘‘concern about [the victim’s] misuse of funds’’
went to her ‘‘truthfulness and trustworthiness,’’ which,
according to the defendant, supported his defense that
the victim had fabricated the allegations against him in
order to acquire H’s money and the familial home. The
court excluded Attorney McEntee’s ‘‘opinion as to
whether [the victim] was misusing funds’’ as irrelevant
and, thus, inadmissible. Notwithstanding the defen-
dant’s statement in his principal appellate brief that he
‘‘is not pursuing the claim that . . . Attorney McEn-
tee’s opinions regarding [the victim] should have been
admitted,’’ this second category of evidence remains the
subject of the defendant’s evidentiary claim on appeal.
  Third, the defendant sought to introduce a bank
record indicating that the victim had already paid for
H’s nursing home care in Jamaica before the victim went
to Jamaica. According to the defendant, this evidence
would demonstrate that the victim lied under oath
before the Probate Court when she testified there that
her decision with respect to H’s care was not made
until after she visited Jamaica and consulted with her
family. The court sustained the state’s objection on
relevance grounds. On appeal, the defendant has
expressly abandoned any challenge to the exclusion of
this evidence.
   On appeal, the defendant claims that the court
‘‘wrongly sustained the objection to all evidence regard-
ing the probate matter, wrongly deeming it ‘collat-
eral.’ ’’15 The defendant contends that the court ‘‘should
have admitted evidence which pertained to the [vic-
tim’s] bias or motive to lie about [the defendant].’’ The
defendant further argues that ‘‘Attorney McEntee’s rec-
ollection of ‘what happened’ at the probate proceeding
(the [victim’s] efforts to seek [H’s] property), would be
fact evidence rather than his opinion.’’
  As our careful review of the trial transcript reveals,
the fundamental flaw with the defendant’s evidentiary
claim is that his proffer before the trial court, with
respect to the second category of evidence, went no
further than to seek Attorney McEntee’s ‘‘position
about whether or not [the victim] should also be
appointed . . . conservator of the estate,’’ and ‘‘his
concern about [the victim’s] misuse of funds.’’16
(Emphasis added.) As stated previously in this opinion,
the defendant expressly abandoned in his principal
appellate brief ‘‘the claim that . . . Attorney McEntee’s
opinions regarding [the victim] should have been admit-
ted.’’ Accordingly, we conclude that the defendant’s
present claim, which attempts to cast a wider net than
the proffer before the trial court, was not raised before
the trial court and, therefore, we decline to review it.
See State v. Fernando V., 331 Conn. 201, 211–13, 202
A.3d 350 (2019).
   The judgment is affirmed.
   In this opinion the other judges concurred.
  * In accordance with our policy of protecting the privacy interests of the
victims of sexual assault and the crime of risk of injury to a child, we decline
to use the defendant’s full name or to identify the victim or others through
whom the victim’s identity may be ascertained. See General Statutes § 54-86e.
  ** The listing of judges reflects their seniority status on this court as of
the date of oral argument.
  1
    The sixth amendment’s fair cross section requirement is enforceable
against the states under the due process clause of the fourteenth amendment
to the United States constitution. See State v. McCarthy, 197 Conn. 247, 249
n.1, 496 A.2d 513 (1985).
  2
    We address the defendant’s constitutional claims together. See parts I
A and B of this opinion.
  3
    On November 15, 2019, this court granted the defendant’s motion to stay
this appeal pending our Supreme Court’s disposition of Moore.
  4
    We refer to the defendant and H as the victim’s parents in this opinion.
  5
    General Statutes § 51-237 provides: ‘‘Each juror, duly chosen, drawn and
summoned, who fails to appear shall be subject to a civil penalty, the amount
of which shall be established by the judges of the Superior Court, but the
court may excuse such juror from the payment thereof. If a sufficient number
of the jurors summoned do not appear, or if for any cause there is not a
sufficient number of jurors to make up the panel, the court may order such
number of persons who qualify for jury service under section 51-217 to be
summoned as may be necessary, as talesmen, and any talesman so sum-
moned who makes default of appearance without sufficient cause shall be
subject to a civil penalty, the amount of which shall be established by the
judges of the Superior Court. The provisions of this section shall be enforced
by the Attorney General within available appropriations.’’
   6
     In State v. Gibbs, supra, 254 Conn. 578, our Supreme Court described
these measures. Absolute disparity ‘‘measures the difference between the
percentage of the cognizable class in the population and the percentage of
that group represented in the venire.’’ (Internal quotation marks omitted.) Id.,
589 n.12. Comparative disparity ‘‘subtract[s] the percentage of the cognizable
group in the challenged jury pool from the percentage of the cognizable
group in the relevant population, and then divid[es] that amount by the
percentage of the cognizable group in the relevant population.’’ Id., 589 n.13.
Standard deviation is ‘‘the range within which the percentage of persons
from the recognizable group selected for the jury array could vary and still
be the product of random chance, with the likelihood of random chance
being the source of the deviation decreasing as the number of standard
deviations increases. From that standard deviation one may then calculate
the chance that an actual disparate percentage occurred randomly.’’ Id.,
595 n.19.
   7
     ‘‘In order to establish a prima facie violation of the [fair cross section]
requirement, the defendant must show (1) that the group alleged to be
excluded is a ‘distinctive’ group in the community; (2) that the representation
of this group in venires from which juries are selected is not fair and
reasonable in relation to the number of such persons in the community;
and (3) that this underrepresentation is due to systematic exclusion of the
group in the [jury selection] process.’’ Duren v. Missouri, supra, 439 U.S. 364.
   Although the court concluded that the defendant’s claim failed to satisfy
the third prong of the Duren test, it briefly addressed the evidence elicited
through Seaberry insofar as it was presented to satisfy the second prong
thereof. The court stated that ‘‘[t]he established law in Connecticut rejects
each of these three measures [absolute disparity, comparative disparity, and
standard deviation] as an appropriate basis for determining underrepresenta-
tion with respect to a sixth amendment claim. See State v. Castonguay, 194
Conn. 416, 427–30, [481 A.2d 56] (1984); State v. Gibbs, supra, [254 Conn.]
590–91. ‘Ultimately . . . the decision is not one of numbers but rather a
subjective determination of whether the disparity is constitutionally signifi-
cant.’ State v. Castonguay, supra, 427.’’ In light of its holding with respect
to the third prong, the court declined to address further the second prong
of Duren because the Duren requirements are stated in the conjunctive.
   8
     The defendant also claimed on appeal that the trial court erred in denying
his motion to suppress identification evidence, with which this court dis-
agreed. See State v. Moore, supra, 169 Conn. App. 489.
   9
     Specifically, our Supreme Court granted certification, limited to the fol-
lowing issues: ‘‘In concluding that the defendant could not prevail on his
motion to strike the voir dire panel on the ground that it failed to constitute
a fair cross section of the community:
   ‘‘1. Did the Appellate Court properly conclude that census data pertaining
to the entire African-American population in Connecticut and New London
county was not probative evidence with respect to the claimed underrepre-
sentation of African-American males in the jury pool?
   ‘‘2. Did the Appellate Court properly decline, in light of the provisions of
. . . § 51-232 (c), to exercise its supervisory authority over the administra-
tion of justice to enforce the collection of demographic data to permit
analysis of the diversity of jury panels in Connecticut?’’ (Internal quotation
marks omitted.) State v. Moore, 324 Conn. 915, 915–16, 153 A.3d 1289 (2017).
   10
      Although the defendant states in his principal appellate brief that his
‘‘claim regarding the jury panel is one of both state and federal constitutional
magnitude,’’ he has not provided an independent analysis of any state consti-
tutional claim in accordance with State v. Geisler, 222 Conn. 672, 684–86,
610 A.2d 1225 (1992). Accordingly, we deem abandoned any such claim.
See, e.g., State v. Bennett, 324 Conn. 744, 748 n.1, 155 A.3d 188 (2017).
   11
      The parties agree that the defendant satisfied this first prong because
African-Americans and Hispanics ‘‘clearly comprise . . . distinctive
group[s].’’ State v. Gibbs, supra, 254 Conn. 588.
   12
      Although we need not address the second prong of the defendant’s fair
cross section claim, we make the following observation. Through Seaberry,
the defendant offered the following three statistical models to demonstrate
underrepresentation of African-Americans and Hispanics: (1) absolute dis-
parity; (2) comparative disparity; and (3) statistical decision theory. In Gibbs,
our Supreme Court rejected each of these models, requiring instead that a
defendant utilize the substantial impact test in establishing a fair cross
section violation. State v. Gibbs, supra, 254 Conn. 589–91 (explaining differ-
ences among those statistical models and reasons for rejecting them). The
defendant did not utilize the substantial impact test in the present case.
   13
      Because the test for an equal protection violation in jury selection
procedures is stated in the conjunctive, we need not address either of the
other two prongs, as a failure of proof on any of the prongs defeats the claim.
   14
      The charge of the task force, whose work has been completed, was ‘‘[t]o
propose meaningful changes to be implemented via court rule or legislation,
including, but not limited to (1) proposing any necessary changes to . . .
[§] 51-232 (c) which governs the confirmation form and questionnaire pro-
vided to prospective jurors, (2) improving the process by which we summon
prospective jurors in order to ensure that venires are drawn from a fair
cross section of the community that is representative of its diversity, (3)
drafting model jury instructions about implicit bias, and (4) promulgating
new substantive standards that would eliminate Batson’s requirement of
purposeful discrimination.’’ Connecticut Judicial Branch Jury Selection Task
Force Charge, available at https://jud.ct.gov/Committees/jury taskforce/
default.htm (last visited April 15, 2021).
   On December 31, 2020, the task force issued its final report, containing
recommendations for systemic jury reform in Connecticut. See Jury Selec-
tion Task Force, Report of the Jury Selection Task Force to Chief Justice
Richard A. Robinson (December 31, 2020), available at https://jud.ct.gov/
Committees/jury taskforce/ReportJurySelectionTaskForce.pdf (last visited
April 15, 2021).
   15
      We note that, in making this assertion, the defendant cites to the portion
of the transcript in which the court was ruling on the third category of
proposed evidence.
   16
      The record also makes clear that, by its own comments, the court
understood the defendant’s proffer in this regard to be limited to Attorney
McEntee’s ‘‘opinion’’ as to whether the victim was misusing funds.